Citation Nr: 0300595	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  97-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February to May 1970, 
June 1972 to June 1974 and from September 1974 to June 
1975.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Cleveland, Ohio; due to the veteran's 
relocation, jurisdiction over the claims folder was 
subsequently transferred to the RO in Muskogee, Oklahoma 
RO.  The case now returns following a Board remand in June 
2000.

The Board notes that in connection with his appeal the 
veteran testified at a videoconference hearing in 
July 1998 before the undersigned.  He accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (2002).  A transcript of the hearing 
is associated with the claims file.  Further, at the time 
of the videoconference hearing, the veteran withdrew his 
request for a personal hearing before an RO hearing 
officer.  


FINDINGS OF FACT

1.  The veteran is not in receipt of disability benefits 
from the Social Security Administration (SSA) and is not a 
patient in a nursing home.

2.  A VA examination is necessary to determine if the 
veteran's disabilities render him permanently and totally 
disabled and unemployable.

3.  The veteran failed, without good cause, to report for 
VA examinations in April 2002, which were scheduled to 
evaluate the severity of his disabilities for the purpose 
of determining his entitlement to pension benefits; he did 
not thereafter express a willingness to report for such 
examinations.


CONCLUSION OF LAW

A permanent and total disability rating for pension 
purposes is not warranted.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  For the purposes of this decision, the 
Board will assume that the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through a statement of 
the case and supplements thereto, the veteran was informed 
of the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in August 2001, the 
veteran was informed that to substantiate his claim he 
should submit pertinent medical and employment/financial 
evidence.  In this letter the RO also informed the veteran 
of the assistance that it would provide in obtaining 
evidence and information in support of the claim and of 
the information needed from him to enable the RO to obtain 
evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Since the time of that letter the 
veteran has not responded via the submission or 
identification of additional evidence or argument in 
support of his claim.

The Board further notes that the claims file reflects 
receipt of VA outpatient records identified as relevant to 
the veteran's claim.  Also of record is notification from 
the SSA showing that no records pertinent to the veteran 
are available.  Here the Board further notes that the 
veteran appeared for a series of VA examinations to 
include in 1999, during this appeal.  Such examinations 
were, however, deemed insufficient for the purpose of 
determining the severity of the veteran's disabilities.  
Accordingly, the Board remanded for further examination.  
The veteran was notified at his address of record to 
appear for examinations in April 2002.  He failed, without 
good cause, to report.  He did not thereafter contact VA 
with any explanation or otherwise request that such 
examination be rescheduled.  Thus, to the extent possible, 
actions requested in the Board's January 1999 and June 
2000 remand have been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the 
Board emphasizes that the veteran has not identified any 
outstanding evidence or information that could be obtained 
to substantiate the claims.  The Board is also unaware of 
any such outstanding evidence or information.  Thus, based 
on these particular facts, the Board finds that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

Under 38 U.S.C.A. § 1521 (West 1991), pension is payable 
to a veteran who served for ninety days or more during a 
period of war and who is permanently and totally disabled 
due to disabilities that are not the result of the 
veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2002).

There are alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the 
veteran has a lifetime impairment which makes impossible 
for the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
This "average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
and involves assigning schedular ratings to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25 
(2002).  In determining the combined figure, nonservice-
connected disabilities are evaluated under the same 
criteria as service-connected disabilities.  Permanent and 
total disability ratings for pension purposes may also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. 
§ 3.342(b) (2002).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 
percent schedular evaluation by proving that the 
individual (as opposed to the average person) has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 
(2002).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more; and 
if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, with a 
combined disability rating of at least 70 percent.  Even 
if a veteran cannot qualify for permanent and total 
disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on 
an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other 
related factors.  38 C.F.R. § 3.321(b)(2) (2002).

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).

Factual Background

The veteran's disabilities are as follows:  low back 
strain, chronic cervical spine strain and status post 
fracture of the left tibia with internal derangement of 
the left knee, each evaluated as 10 percent disabling; and 
umbilical hernia, personality disorder, derangement of the 
left ankle, gastrointestinal bleeding with weight loss, 
hay fever, scar residual to a left wrist laceration, left 
knee scars and residuals of a fracture of the right fifth 
metacarpal, each noncompensably evaluated.  

In October 1996, the veteran applied for pension benefits, 
arguing he was unable to work.  He primarily identified 
problems with his back and also reported having problems 
with alcohol use.

VA outpatient records received in February 1997 reflect 
evaluation for alcohol abuse and a personality disorder, 
with noted somatic complaints and a paranoid tendency.  An 
October 1996 record also reflects that the veteran 
incurred a left wrist laceration, without any loss of 
motion or sensation in the wrist or fingers.  From January 
to February 1997, the veteran was hospitalized with a left 
tibia fracture.  His left lower extremity was determined 
to be neurovascularly intact, with evidence of swelling in 
his leg.

In his substantive appeal, received in July 1997, the 
veteran reported he was seeking benefits based on spasm 
and arthritic pain in his back, loose motion of his leg, 
knee problems, and a neurological disorder causing strange 
behavior.  He indicated he was unable to work due to such 
symptoms.

The veteran reported for a VA orthopedic examination in 
November 1997.  At that time the examiner noted a left-
sided limp with ambulation, without more specific findings 
pertinent to the veteran's orthopedic complaints.  In 
connection with mental disorders examination conducted at 
that time, the veteran reported that he graduated from 
high school and had work experience as a clerk typist.  He 
complained of muscle spasm in his back and hands but 
denied taking any medications.  He also reported having 
been denied SSA benefits.  He denied any psychiatric 
treatment or hospitalization.  The medical conclusion was 
that there was no psychiatric diagnosis.

The veteran appeared for VA examinations in February 1998.  
He again complained of left lower extremity pain and 
ambulated with a limp.  Examination revealed minimal 
tenderness in the surgical scar areas.  The veteran had 
left knee motion from zero degrees extension to 135 
degrees flexion, without evidence of tenderness or joint 
effusion, and without other objective evidence of pain.  
Examination of the left ankle revealed no deformity or 
significant tenderness.   Ankle motion was from seven 
degrees dorsiflexion to 10 degrees plantar flexion.  The 
examiner also considered the veteran's complaints relevant 
to the right elbow and right hand.  There was no evidence 
of deformity or other abnormality.  Relevant to the 
cervical spine, the veteran complained of a pinched nerve 
occasionally when turning his head.  Examination revealed 
no abnormality.  X-rays showed arthritis with left 
scoliosis of the cervical spine, minimal arthritis of the 
left ankle, an old healed fracture of the fifth right 
metacarpal, and an old healed fracture of the left tibia.

In connection with his July 1998 hearing, the veteran 
indicated he had last worked the previous Friday.  He 
described his prior employment as assembly line work and 
indicated it was part-time, occasional work through a 
temporary agency.  He stated he was unable to continue due 
to muscle spasm in his back and nervousness, as well as 
shortness of breath.  He indicated he would decline 
temporary positions involving heavy lifting or long 
standing.  He stated he had been denied SSA benefits.  He 
also cited his problems with alcohol as interfering with 
his employment.  

In March 1999 SSA advised VA there was no file on record 
pertinent to the veteran.

The veteran failed to report for a VA examination 
scheduled in June 1999.  In a letter dated in July 1999, 
the RO advised the veteran of the importance of appearing 
for examinations and included recitation of the provisions 
of 38 C.F.R. § 3.655.  Thereafter, the veteran reported 
for VA examinations in September 1999.  The orthopedic 
examiner noted the veteran wore neither a knee nor an 
ankle brace and denied heat, swelling or redness in the 
knee or heat or redness in the ankle.  The veteran 
complained of neck spasm, but denied the use of a neck or 
back brace.  He reported he had not worked in a year and a 
half, indicating past work as a clerk typist.  He stated 
that any type of work makes him nervous.  Relevant to his 
right hand, the veteran indicated a prior fracture of the 
right fifth metacarpal, but stated that it did not bother 
him unless the weather changed or he overexerted it.  The 
examiner noted left ankle motion from zero to 20 degrees 
dorsiflexion and zero to 102 degrees plantar flexion.  
There was no effusion.  Scars on the left lower extremity 
were described a well-healed and there was no evidence of 
left knee effusion, anterior and posterior movement, 
medial or lateral movement or crepitus.  The veteran 
indicated his scars were tender, but the examiner opined 
that at most such were minimally tender without limitation 
of function resulting.  The examiner specifically noted no 
areas of adhesions, skin breakage, adherence or 
disfigurement.  The veteran demonstrated good right-hand 
strength, without sensory loss or loss of motion.  The 
impressions were status post fracture of the left tibia 
and internal derangement of the left knee; internal 
derangement of the left ankle with mild to moderate 
functional loss; moderate functional loss in the left knee 
and left tibia; chronic low back strain with moderate 
functional loss; chronic cervical spine strain with mild 
to moderate functional loss; and left leg scars.  

In connection with a mental disorders examination 
conducted in September 1999, the veteran denied 
psychiatric care or medications.  He indicated problems 
getting along with people and also said loud noises and 
arguing bothered him.  He was fully oriented, without 
evidence of a thought disorder, suicidal or homicidal 
thoughts or ideations.  His memory was intact, with 
evidence of mild problems with concentration and attention 
span.  His affect was flat.  His impulse control was not 
impaired.  The diagnoses were alcohol dependence and 
alcohol-induced mood disorder, without diagnosed 
psychiatric disability.  

The veteran failed to report for VA examinations scheduled 
for April 2002.

Analysis

The veteran's current disabilities are rated as 10 percent 
or noncompensably disabling, as set out above and as such 
he does not meet the percentage criteria for pension.  VA 
examinations were ordered to determine if higher schedular 
ratings are warranted and to determine the impact of the 
disabilities on the veteran's unemployability.  
Examinations in February and November 1997 and in 
February 1998 were inadequate because the examiners failed 
to comment on the level of functional impairment, if any, 
due to flare-ups or use, and further failed to identify 
the nature and extent of limitations resulting from the 
veteran's multiple disabilities as affecting his 
employability.  Accordingly, the Board requested further 
examinations, determining such necessary to gain an 
accurate picture as to the nature and severity of 
manifestations of the veteran's multiple disabilities, and 
the impact of such on his ability to work and otherwise 
function.  

Pursuant to the Board's January 1999 remand, the RO 
scheduled the veteran for examinations in June 1999.  He 
failed to report for such examinations.  Therefore the RO 
sent the July 1999 letter, which clearly advised the 
veteran that if he failed to report for the requested 
examinations, his claim could be denied.  The veteran did, 
thereafter, report for examinations in September 1999.  
Again, the examiners failed to comment on the level of 
functional impairment, if any, due to flare-ups or use, 
and further failed to identify the nature and extent of 
limitations resulting from the veteran's multiple 
disabilities as affecting his employability.  The Board 
remand dated in June 2000 thus requested further 
examinations.  The veteran was notified of examinations 
scheduled in April 2002 at his updated address of record.  
Neither the examination notification letter nor subsequent 
correspondence sent to that same address has been returned 
by the United States Postal Service and the veteran has 
not again changed his address.  Thus, the veteran is 
presumed to have received the appropriate notification.  
See Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) 
(quoting United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)); see 
also Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  He has not argued 
otherwise and there is no evidence suggesting improper 
notification.  The veteran failed, however, to report for 
the examinations scheduled in April 2002.  He did not 
thereafter contact VA and request rescheduling or offer 
any explanation.  As such, the provisions of 
38 C.F.R. § 3.655(b) are for application.  Based on the 
veteran's failure to report for requested examinations 
without good cause, a denial of this original claim for 
pension benefits is in order.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Here the Board notes the during the pendency of the 
veteran's appeal, on December 27, 2001, the President 
signed the "Veterans Education and Benefits Expansion Act 
of 2001," (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 
(2001).  In pertinent part, that law amended 38 U.S.C.A. § 
1502 to establish that a veteran will be considered 
permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability or if he 
has been determined to be disabled for the purposes of 
receipt of SSA benefits.  38 U.S.C.A. § 1502, amended by § 
206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001). The amendments were effective September 17, 2001.  
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 
(2001).  When a law or regulation changes after a claim 
has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
however, the evidence clearly shows that the veteran is 
not in receipt of SSA disability benefits and is not a 
resident in a nursing home such that entitlement to 
nonservice-connected pension may be established without 
appropriate VA examination.  Rather, the veteran's case 
requires consideration of the nature, frequency, duration 
and extent of multiple disabilities, a determination that 
cannot be adequately made without contemporary and 
thorough examinations.  Therefore, the new legislation is 
not more favorable to the veteran's claim and does not 
remove him from the requirement of cooperating with VA and 
appearing for the examinations deemed necessary in his 
case.

Finally, the Board notes that the RO disposed of the 
veteran's claim on the merits rather than denying the 
claim pursuant to 38 C.F.R. § 3.655.  Although the Board 
has disposed of this claim on a ground different from that 
of the RO, by denying the claim pursuant to 38 C.F.R. § 
3.655, the veteran has not been prejudiced by the Board's 
decision.  First, as discussed above, the veteran has been 
accorded the opportunity to explain his failure to report 
for the scheduled VA examinations and has not done so.  
Also, the RO accorded the appellant greater consideration 
than his claim warranted under the circumstances.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

